Citation Nr: 1730026	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).

4.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1983 to January 1986.

These matters come on appeal before the Board of Veterans' Appeals (Board) from November 2008 and March 2017 rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the record.

In May 2011 and October 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

A.  Acquired Psychiatric Disorder

Pursuant to the Board's October 2014 remand directives, the Veteran underwent an April 2015 VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The VA examiner diagnosed the Veteran with schizophrenia and PTSD.  However, service treatment records (STRs) were not available for the VA examiner to review.  In June 2015, the VA examiner provided an addendum opinion.  He opined that the Veteran met the diagnostic criteria for PTSD but that there was insufficient evidence to state that her PTSD was proximately due to or the result of her claimed military sexual trauma.  The examiner elaborated that there was no direct or indirect evidence of behavioral changes to support the occurrence of the claimed trauma.  The Veteran gave conflicting reports of several military sexual traumas, which made the examiner question the Veteran's credibility.  The examiner reported that the Veteran described a childhood sexual assault and two post-military sexual assaults that could have accounted for the Veteran's PTSD symptoms.  With regard to schizophrenia, the VA examiner indicated that it could not be stated that this disorder was at least as likely as not caused by or incurred during the Veteran's active service.  The VA examiner relied upon a lack of a diagnosis in the STRs for his opinion regarding schizophrenia.  He added that the Veteran's lay statements regarding excess worry and depression at her military separation were not competent.

In July 2016, the Veteran submitted a VA Form 21-0781 that describes two June 1984 military personal assaults.  The Veteran's STRs reflect several notations for consultations regarding sexually transmitted diseases, vaginal bleeding, and potential pregnancy.

In February 2017, the Veteran was afforded her most recent VA examination regarding her acquired psychiatric disorder.  The VA examiner stated that she could not render an opinion regarding the Veteran's PTSD without resorting to speculation.
Based on the forgoing, the Board finds that an addendum medical opinion is needed to consider the Veteran's July 2016 VA Form 21-0781 in conjunction with her STRs.  Additionally, another opinion is necessary regarding the Veteran's currently diagnosed schizophrenia.  The VA examiner's opinion was inadequate because he improperly relied upon a lack of a diagnosis in the STRs without considering the Veteran's lay statements.  

B.  Back 

The Board notes that this appeal has previously been remanded.  However, a recent precedential opinion from the United States Court of Appeals for Veterans Claims (Court) necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issue of entitlement to an increased evaluation for the service-connected lumbar spine disability on appeal to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in April 2015 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claim for an increased evaluation for the service-connected lumbar spine disability can be addressed on the merits.  Id.

C.  Temporary Total Evaluation and TDIU

In a March 2017 rating decision, the Veteran was denied entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days.  In June 2017, the Veteran filed a notice of disagreement with the March 2017 rating decision.  No Statement of the Case (SOC) has been issued regarding this claim; accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

As the development that has been ordered will provide more insight into the Veteran's disability picture, the Board will defer adjudication of the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should furnish the Veteran a SOC as to the issue of entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days.  Only if the Veteran perfects a timely appeal as to this claim by filing a Substantive Appeal should this matter be returned to the Board for the purpose of appellate disposition.

2.  Refer the Veteran's VA claims file to a suitably qualified VA medical professional for a supplemental opinion as to the etiology of the Veteran's currently diagnosed PTSD and schizophrenia.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  If, after a review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

The VA examiner is asked to provide opinions regarding:

(a)  Whether a personal assault occurred during the Veteran's active military service, and, if so, whether it is at least as likely as not that the assault resulted in the Veteran's currently diagnosed PTSD?  In forming the medical opinions, the VA examiner should address the Veteran's July 2016 VA Form 21-0781 and the Veteran's STRs that contain several notations for consultations regarding sexually transmitted diseases, vaginal bleeding, and potential pregnancy.

(b)  Whether the Veteran's currently diagnosed schizophrenia at least as likely as not (i.e., at least 50 percent probable) originated during the Veteran's active military service or is etiologically related to her active military service? 

The VA examiner should consider and discuss the Veteran's reported history and contentions.  In doing so, the examiner should note the Veteran's reports of symptoms of depression at the time of her separation and subsequent long history of poly-substance abuse.  The examiner is reminded that a lack of a diagnosis in the STRs is not sufficient rationale.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3.  Schedule the Veteran for a VA spine examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected lumbar spine disability, to include retrospectively.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine since 2008.

The examiner should provide a rationale for all opinions expressed and reconcile that opinion with all pertinent evidence of record, including all relevant medical records and lay evidence suggesting that Veteran's service-connected lumbar spine disability is worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar spine disability since 2008.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the lumbar spine disability since 2008.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue the Veteran and her representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




